DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/5/2022, with respect to the rejection(s) of claim(s) 1, 2, 9, 10, and 19 under 35 U.S.C. 103 in view of Moura (Pub. No. US 2011/0025310; hereafter Moura) and Karplus (Pub. No. US 2018/0123412; hereafter Karplus) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moura, Karplus, and Brannen (Pub. No. US 2020/0186060; hereafter Brannen).
Applicant persuasively argues that the prior art of Moura in view of Karplus does not disclose “determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern” as called for in amended claims 1 and 19. However, Brannen clearly discloses “determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern” and “determining a difference signal between the measured signal and the nominal signal” (see Brennan paragraph [0040] “The desired or ideal rotor magnet angular position geometry is stored in block 216. The desired or ideal rotor magnet angular position geometry of block 216 gets compared against the measured geometry in block 222” which are then stored as “angular differences, Δ.sub.i, between the ideal magnet positions and measured magnet positions calculated in block 222”). The rejections of the claims in view of Moura, Karplus, and Brannen are therefore presented below.
The remainder of Applicant’s arguments rest on the perceived deficiencies of Moura and Karplus, and therefore have similarly been addressed, and any necessary corrections to the claims in view of Brannen are also presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura et al. (Pub. No. US 2011/0025310 A1; hereafter Moura) in view of Karplus et al. (Pub. No. US 2018/0123412 A1; hereafter Karplus) and Brannen (Pub. No. US 2020/0186060; hereafter Brannen).
	Regarding claim 1, Moura discloses a method comprising: generating a first magnetic field that interacts with a second magnetic field generated by a magnet ring mounted to a first platform such that the first platform rotates about an axis of rotation relative to a second platform (see Moura Fig. 17, items 2110S and 2110M); receiving, from a magnetic field sensor connected to the second platform (see Moura Fig. 17, item 2130), data indicative of characteristics of a third magnetic field (see Moura Fig. 2120 G); determining a magnetic field pattern based on the data received from the magnetic field sensor; based on the magnetic field pattern, determining a measured signal (see Moura Fig. 19, calculating distance d1-d4 can be construed as determining a measured signal); determining an angular difference between the angular position of the four or more poles of the magnet ring relative to the second platform (see Moura Fig. 19, calculations for angles θ1-θ4) and determining a runout error based on an amplitude of the angular difference (see Moura Fig. 19, solutions for x0 and y0 are the runout error of the motor).
	Moura does not disclose that the first magnetic field interacts with a magnetic ring with four or more poles, but has a dedicated scale track, wherein the second magnetic field is generated by the four or more poles of the magnetic ring.
	Karplus discloses using a magnetic sensor to directly sense the magnetic field of the rotor in order to determine the rotor angular position with a specific magnet to act as a reference point (see Karplus Figs. 4B and 4C, items 420-426 and 490).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the rotor magnet of the motor as the position detection track as suggested by Karplus instead of providing a separate, dedicated track as taught by Moura in order to reduce the number of parts required by using the rotor magnet as both the driving magnet and the position detecting track scale.
	Moura in view of Karplus does not disclose determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern and determining a difference signal between the measured signal and the nominal signal. 
Brennan discloses determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern and determining a difference signal between the measured signal and the nominal signal (see Brennan paragraph [0040] “The desired or ideal rotor magnet angular position geometry is stored in block 216. The desired or ideal rotor magnet angular position geometry of block 216 gets compared against the measured geometry in block 222” which are then stored as “angular differences, Δ.sub.i, between the ideal magnet positions and measured magnet positions calculated in block 222”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the time of magnetic edge transitions as discussed in Brannen to determine an ideal magnet position and a detected magnet position in order to enable the device to not only determine the runout, but also to compensate for other errors such as asymmetries of the magnet through fitting the timing signals to an ideal rotor geometry, as taught by Brannen (see method shown in Brannen Fig. 9).

Regarding claim 2, Moura as modified discloses the method of claim 1, further comprising determining the magnetic field pattern based on data generated by the magnetic field sensor while the first platform rotates relative to the second platform (see Moura paragraph [0088] which discloses that “during the operation of the motor 2110… The feedback system 2100'' may be configured to calculate the deviation as well as the rotational orientation of the rotor 2110R.”).

Regarding claims 3-5, Moura in view of Karplus and Brannen discloses the method of claims 1 and 2, and further discloses that the data received from the magnetic field sensor comprises the transition between neighboring poles of the four or more poles; and further wherein the magnetic field pattern further comprises an array of time stamps for each respective transition between neighboring poles; or wherein determining the angular position comprises: receiving, from the magnetic field sensor, time stamps when magnetic field sensor detects the four or more poles of the magnetic ring; and converting each time stamp into respective angles using a constant velocity assumption.
	Brannen discloses that the data received from the magnetic field sensor comprises the transition between neighboring poles of the four or more poles; and further wherein the magnetic field pattern further comprises an array of time stamps for each respective transition between neighboring poles; or wherein determining the angular position comprises: receiving, from the magnetic field sensor, time stamps when magnetic field sensor detects the four or more poles of the magnetic ring; and converting each time stamp into respective angles using a constant velocity assumption (see Brannen paragraph [0040] “When the rotor starts moving, Edge Detect block 202 detects Hall edges (changes in polarity sensed by the magnetic Hall effect sensor) at the output of the Hall amplifier 108 of FIG. 1. Hall Edge counter block 204 detects the time between consecutive edges... The desired or ideal rotor magnet angular position geometry is stored in block 216. The desired or ideal rotor magnet angular position geometry of block 216 gets compared against the measured geometry in block 222. The angular best fit of the ideal geometry to the measured geometry is also performed in block 222. The angular differences, Δi, between the ideal magnet positions and measured magnet positions calculated in block 222 are converted into timing information in block 224 based on speed and acceleration.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the time of magnetic edge transitions in order to enable the device to not only determine the runout, but also to compensate for other errors such as asymmetries of the magnet through fitting the timing signals to an ideal rotor geometry, as taught by Brannen (see method shown in Brannen Fig. 9). 

Regrading claim 9, Moura as modified discloses the method of claim 1, further comprising: determining, based on the runout, a runout calibration factor; and applying the calibration factor to the data received by the magnetic field sensor (see Moura Fig. 19, the correction factor on the calculation for the angles can be construed as a calibration factor applied to the data for determining the angles).

 	Regarding claim 10, Moura as modified discloses the method of claim 1, further comprising determining a phase shift based on the magnetic field pattern and a nominal magnetic field pattern defined by the substantially uniform spacing of boundaries of the four or more poles around the magnetic ring, wherein the phase shift comprises a variation in phase in the magnetic field pattern versus the nominal magnetic field pattern (see Moura Fig. 19, the correction factor of the angel equations can be construed as a phase shift).

 	Regarding claim 19, Moura discloses a motor comprising: a magnet ring mounted to a first platform (see Moura Fig. 17, item 2110M), a plurality of magnetic field sensors connected to a second platform, wherein the second platform is configured to rotate relative to the first platform about an axis and wherein the plurality of magnetic field sensors are configured to output signals used to generate a runout corrected fingerprint associated with the motor (see p1 Fig. 19, items 2130A-D).
	Moura does not disclose a magnetic ring with four or more poles, but has a dedicated scale track.
	Karplus discloses using a magnetic sensor to directly sense the magnetic field of the rotor in order to determine the rotor angular position with a specific magnet to act as a reference point (see Karplus Figs. 4B and 4C, items 420-426 and 490).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the rotor magnet of the motor as the position detection track as suggested by Karplus instead of providing a separate, dedicated track as taught by Moura in order to reduce the number of parts required by using the rotor magnet as both the driving magnet and the position detecting track scale.
Moura in view of Karplus does not disclose determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern and determining a difference signal between the measured signal and the nominal signal. 
Brennan discloses determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern and determining a difference signal between the measured signal and the nominal signal (see Brennan paragraph [0040] “The desired or ideal rotor magnet angular position geometry is stored in block 216. The desired or ideal rotor magnet angular position geometry of block 216 gets compared against the measured geometry in block 222” which are then stored as “angular differences, Δ.sub.i, between the ideal magnet positions and measured magnet positions calculated in block 222”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the time of magnetic edge transitions as discussed in Brannen to determine an ideal magnet position and a detected magnet position in order to enable the device to not only determine the runout, but also to compensate for other errors such as asymmetries of the magnet through fitting the timing signals to an ideal rotor geometry, as taught by Brannen (see method shown in Brannen Fig. 9).

 	Regarding claim 20, Moura in view of Karplus and Brannen discloses the motor of claim 19, and further discloses that the plurality of magnetic field sensors are Hall effect sensors and the runout corrected fingerprint is generated by determining a phase difference between each hall tick and an expected nominal location of each hall tick.
	Brannen discloses using Hall effect sensors and that a corrected fingerprint is generated by determining a phase difference between each hall tick and an expected nominal location of each hall tick (see Brannen Figs. 11 and 12).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to generate a runout-corrected phase fingerprint in order to enable the method of Brannen to determine the errors due to magnet asymmetries without confounding errors such as the runout-shifted signal which may interfere with proper asymmetry-correcting calculations.
	
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura in view of Karplus and Brannen as applied to claim 1 above, and further in view of Moreno et al. (U.S. Patent No. 6,456,063 B1; hereafter Moreno).
 	Regarding claims 6 and 7, Moura in view of Karplus discloses the method of claim 1, but does not disclose that the angular difference further comprises a DC component and an AC component; and removing the DC component from the angular difference to determine an AC signal; and graphing the AC signal.
	Moreno discloses an angular position sensor wherein the signal comprises a DC component and an AC component; and removing the DC component from the angular difference to determine an AC signal; and graphing the AC signal (see Moreno Figs. 3B and 3C).
	It would have been obvious to one having ordinary skill in the art at the time thine invention was filed to remove a DC offset and scale the AC signal as taught by Moreno in order to normalize the signal and remove unwanted signal from the output.

Claims 8, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura in view of Karplus and Brannen as applied to claim 1, above, and further in view of Tu et al. (U.S. Patent No. 7,323,843 B2; hereafter Tu).
	Regarding claim 8, Moura as modified discloses the method of claim 1, but does not disclose further comprising graphing the difference signal and fitting the graph of the difference signal to a sinusoid, and wherein the runout error is based on an amplitude of the sinusoid.
	Tu discloses removing a sinusoidal component from the difference signal to determine a phase fingerprint signal (see Tu Figs. 7, 9, and 12 which show using filtering and FFT to extract the sinusoidal signal component due to runout).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to remove the sinusoidal component of the detected position caused by the runout error as taught by Tu in order to correct the output detection signals of the magnetic sensors and generate a reliable angular position signal.

Regarding claim 11, Moura discloses a method of mitigating post-calibration error in a brushless DC motor comprising: generating a first magnetic field that interacts with a second magnetic field generated by a magnet ring mounted to a first platform such that the first platform rotates about an axis of rotation relative to a second platform (see Moura Fig. 17, items 2110S and 2110M); receiving, from a magnetic field sensor connected to the second platform (see Moura Fig. 17, item 2130), data indicative of characteristics of a third magnetic field (see Moura Fig. 2120 G), wherein each respective boundary between neighboring poles of the four or more poles is shifted relative to a corresponding nominal boundary defined by a substantially uniform spacing of boundaries of the four or more poles around the magnet ring (see Moura Fig. 19, which shows the shifted position of the angles with respect to the nominal position. The equations in Fig. 19 are the nominal position minus a correction term which corresponds to the error due to the runout); based on the data received from the magnetic field sensor; determining an angular position of the four or more poles of the magnet ring relative to the second platform (see Moura Fig. 19, calculating distance d1-d4 can be construed as determining a magnetic pattern and determining an angular position based on the pattern); determining an difference signal between the signal defined by the angular position of the four or more poles of the magnet ring relative to the second platform and a nominal signal defined by the substantially uniform spacing of boundaries of the four or more poles around the magnetic ring (see Moura Fig. 19, calculations for angles θ1-θ4) and determining a runout error based on an amplitude of the angular difference (see Moura Fig. 19, solutions for x0 and y0 are the runout error of the motor).
	Moura does not disclose that the first magnetic field interacts with a magnetic ring with four or more poles, but has a dedicated scale track.
	Karplus discloses using a magnetic sensor to directly sense the magnetic field of the rotor in order to determine the rotor angular position with a specific magnet to act as a reference point (see Karplus Figs. 4B and 4C, items 420-426 and 490).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the rotor magnet of the motor as the position detection track as suggested by Karplus instead of providing a separate, dedicated track as taught by Moura in order to reduce the number of parts required by using the rotor magnet as both the driving magnet and the position detecting track scale.
Brennan discloses determining a nominal signal, wherein the nominal signal is indicative of a characteristic field pattern and determining a difference signal between the measured signal and the nominal signal (see Brennan paragraph [0040] “The desired or ideal rotor magnet angular position geometry is stored in block 216. The desired or ideal rotor magnet angular position geometry of block 216 gets compared against the measured geometry in block 222” which are then stored as “angular differences, Δ.sub.i, between the ideal magnet positions and measured magnet positions calculated in block 222”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the time of magnetic edge transitions as discussed in Brannen to determine an ideal magnet position and a detected magnet position in order to enable the device to not only determine the runout, but also to compensate for other errors such as asymmetries of the magnet through fitting the timing signals to an ideal rotor geometry, as taught by Brannen (see method shown in Brannen Fig. 9).
 	Moura in view of Karplus does not disclose removing a sinusoidal component from the difference signal to determine a phase fingerprint signal; and determining, based on the phase fingerprint signal, a position of the poles of the magnet ring on the first platform, wherein the position includes the spacing between the respective boundaries between neighboring poles of the four or more poles.
 	Tu discloses removing a sinusoidal component from the difference signal to determine a phase fingerprint signal (see Tu Figs. 7, 9, and 12 which show using filtering and FFT to extract the sinusoidal signal component due to runout); and determining, based on the phase fingerprint signal, a position of the poles of the magnet ring on the first platform, wherein the position includes the spacing between the respective boundaries between neighboring poles of the four or more poles (see Tu Fig. 7, while not specifically recited, when the second-order sinusoidal error caused by the runout is corrected, the signal shown in Fig. 7 would be corrected to provide the detection results of the rotor at the proper angular positions, which could readily be converted to linear spacing using equation d = θ*r. Where d is the linear position, θ is the angular position and r is the radius of the rotor.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to remove the sinusoidal component of the detected position caused by the runout error as taught by Tu in order to correct the output detection signals of the magnetic sensors and generate a reliable angular position signal.

Regarding claims 12, 13, and 15, Moura as modified discloses the method of claim 11, but does and further discloses, based on the position of the poles of the magnet ring, a magnetic ring fingerprint; and determining, based on the fingerprint, spacing errors in the respective boundaries of the neighboring poles; wherein the data received from the magnetic field sensor comprises the transition between neighboring poles of the four or more poles; wherein the position of the poles of the magnet ring on the first platform are calculated with each of the magnetic field sensors.
	Brannen discloses determining, based on the position of the poles of the magnet ring, a magnetic ring fingerprint; and determining, based on the fingerprint, spacing errors in the respective boundaries of the neighboring poles (see Brannen Fig. 11 and paragraph [0040]); wherein the data received from the magnetic field sensor comprises the transition between neighboring poles of the four or more poles (see Brannen paragraph [0040] ““When the rotor starts moving, Edge Detect block 202 detects Hall edges (changes in polarity sensed by the magnetic Hall effect sensor) at the output of the Hall amplifier 108 of FIG. 1. Hall Edge counter block 204 detects the time between consecutive edges”); wherein the position of the poles of the magnet ring on the first platform are calculated with each of the magnetic field sensors (Brannen only discloses one sensor, therefore it is calculated with each sensor).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the time of magnetic edge transitions in order to enable the device to not only determine the runout, but also to compensate for other errors such as asymmetries of the magnet through fitting the timing signals to an ideal rotor geometry, as taught by Brannen (see method shown in Brannen Fig. 9). 

Regarding claim 14, Moura as modified discloses the method of claim 11, further comprising a plurality of magnetic field sensors, wherein the data indicative of characteristics of the second magnetic field are received from the plurality of magnetic field sensors (see Moura Fig. 19, items 2230A-D).

Regarding claims 16-18 Moura as modified discloses the method of claim 14, and further discloses gathering, with the plurality of magnetic field sensors, magnetic field data generated by the second platform rotating relative to the first platform; and generating, based on the gathered magnetic field data, an array of angular positions of the four or more poles of the magnet ring relative to the first platform detected by each of the respective magnetic field sensors ; separating the array of angular positions based on the respective magnetic field sensors; and for each of the magnetic field sensors, determining the position of the poles of the magnet ring on the first platform; comparing against each other the angular positions of the four or more poles of the magnet ring relative to the first platform for each of the respective magnetic field sensors; and based on the comparison, determining an error in at least one of the magnetic field sensors.
Brannen discloses gathering, magnetic field data generated by the second platform rotating relative to the first platform (see Brannen paragraph [0050] “In order to arrive at block 908 of FIG. 9, three things have occurred: 1. The time between hall edges has been stored in memory for every magnet sensed for an entire revolution”); and generating, based on the gathered magnetic field data, an array of angular positions of the four or more poles of the magnet ring relative to the first platform detected by each of the respective magnetic field sensors (see Brannen Fig. 9, step 908 and paragraph [0050] “make an accurate angular position calculation for all N rotor magnets simultaneously based on the timing of the detected Hall edges, which is performed at 908”); separating the array of angular positions based on the respective magnetic field sensors; and for each of the magnetic field sensors, determining the position of the poles of the magnet ring on the first platform (see Brannen Fig. 9, step 910 and paragraph [0051] “At 910, the method includes comparing the calculated rotor magnet positions against the ideal magnet positions. The best fit of the angular position of the ideal magnet location to the measured locations is performed using a recursive least squares method.”); comparing against each other the angular positions of the four or more poles of the magnet ring relative to the first platform for each of the respective magnetic field sensors; and based on the comparison, determining an error in at least one of the magnetic field sensors (see Brannen Fig. 9, step 912 and paragraph [0051] “At 912, the method includes generating differences in angular position of the measured rotor magnet positions relative to the desired (e.g., ideal) locations for all N rotor magnets Δi.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to measure the time of magnetic edge transitions in order to enable the device to not only determine the runout, but also to compensate for other errors such as asymmetries of the magnet through fitting the timing signals to an ideal rotor geometry, as taught by Brannen (see method shown in Brannen Fig. 9). 

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/12/2022